Citation Nr: 1620220	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable evaluation for a right little finger sprain, proximal interphalangeal (PIP) joint, with residual deformity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the current appeal initially was noted to arise from a January 2010 rating decision, upon further review of the record the Board finds that the issue is on appeal from a September 2009 rating decision.  The RO in the September 2009 rating decision granted service connection for a right little finger sprain, PIP joint, with residual deformity and assigned a noncompensable rating effective September 29, 2008, the date the Veteran's claim was received.  In September 2009, the Veteran submitted a statement requesting that his claim be reevaluated as he was experiencing shooting pain from his right hand to his elbow when he grasped a tool or tightened his grip.  The Board construes his September 2009 statement as a notice of disagreement with the September 2009 rating decision as this is more favorable to him in terms of the effective date for the increased rating assigned.  

In the March 2010, the Veteran requested a hearing before a Veterans Law Judge.  However, he failed to report for the scheduled hearing in October 2010 and has not asked to have the hearing rescheduled or shown good cause for failing to appear.

In June 2014 the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

FINDING OF FACT

The right little finger sprain, PIP joint, with residual deformity is manifested by pain on motion.  
CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for a right little finger sprain, PIP joint, with residual deformity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a right little finger sprain, PIP joint, with residual deformity.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in August 2009 and July 2014.  The Veteran does not allege nor does the evidence suggest a material change regarding the right little finger disability since he was last examined by VA in July 2014; therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.  Although the Veteran's representative in an April 2016 brief contended that the examinations were inadequate, specifically noting that the July 2014 examiner provided diagnoses of arthropathy and deformity that inherently warrant a 10 percent rating based on limitation of motion, the Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examinations and opinions were based on a review of the claims file.  Moreover, based on these examinations, the Board herein is granting a 10 percent rating for the right little finger disability as will be discussed further below.  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the relevant time period and a uniform rating is unwarranted.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The rating criteria for disabilities of the fingers provide that ankylosis or limitation of motion of single or multiple digits of the hand is to be evaluated as follows: for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and PIP joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.

The Veteran's service-connected right little finger disability has been assigned a noncompensable rating under Diagnostic Code 5230.  Under Diagnostic Code 5230 for limitation of motion of the ring or little finger, any limitation of motion of the major or minor extremity is rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

As there is evidence of ankylosis of the right little finger during the appeal period, Diagnostic Code 5227 also is applicable.  Diagnostic Code 5227 provides a zero percent disability rating when there is ankylosis of either the ring or little finger.  Id.  The note to Diagnostic Code 5227 also provides for considering whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  Diagnostic Code 5156 evaluates amputation of the little finger and provides a 10 percent disability rating where there is amputation, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto; and a 20 percent disability rating where there is amputation, with metacarpal resection (more than one-half bone lost).  Id.

If only the MP or the PIP joint of the right little finger is ankylosed and there is a gap of more than two inches (5.1cm) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible evaluation of ankylosis is as unfavorable ankylosis.  A disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1cm) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3. 

While the Veteran had a diagnosis of post-traumatic arthropathy of the fifth digit on the July 2014 VA examination, X-ray evidence during the appeal period does not show arthritis of the right little finger, including X-rays accompanying the July 2014 VA examination.  Thus, Diagnostic Code 5003 for degenerative arthritis need not be further considered.  

Analysis

The analysis must focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

In January 2009 the Veteran complained of his finger being locked at a 45 degree angle at the second joint and that it was painful upon use.  

On the August 2009 VA examination, the examiner reviewed the claims folder in conjunction with examining the Veteran's right little finger.  The examiner indicated that his right hand was his dominant hand.  She noted that, since the initial injury in service, the right little finger has been deformed and the Veteran has been unable to fully flex or extend it.  The little finger was painful upon use.  In reporting the medical history the examiner stated that there was an overall decrease in strength and dexterity of the right hand.  Other symptoms included painful limitation of motion, swelling, locking, and stiffness.  The Veteran complained of pain and tingling shooting up from the forearm to the elbow.  He also complained of a history mild flare-ups a couple of times per month in the proximal interphalangeal joint of the right little finger.  He stated that the only functional impairment during flare-ups was pain.  

Physical examination shows that there was pain on range of motion and on repetitive motion.  There was ankylosis in the right little finger at the PIP joint.  There was no gap between the right little finger and the proximal transverse crease of the hand upon flexion of the fingers and ankylosis did not interfere with motion of the other digits or with the overall hand function.  The examiner indicated that the Veteran hand a finger deformity and decreased strength for gripping with the ulnar aspect of his hand and little finger.  He was able to touch the tip of the little finger to the pad of the thumb but it was painful.  He also was able to touch the tip of the little finger to the proximal palmar crease.  Range of motion of the right little finger was zero degrees in extension at the MP and DIP joints, "-50" degrees in extension at the PIP joint, 90 degrees of flexion at the MP and PIP joints, and 20 degrees of active flexion at the DIP joint and 30 degrees of passive flexion.   The accompanying x-ray shows that the right fifth finger was slightly in flexed position at the PIP joint, otherwise the right hand and wrist were negative.  The Veteran was able to flex his finger against strong resistance at 5/5 but this caused pain in the PIP joint.  The pain in the little finger increased with lateral movement of the joint.  

The examiner noted that the Veteran was an airline mechanic who retired in February 2008 due to age.  The examiner provided a diagnosis of right little finger sprain PIP joint with residual deformity and loss of range of motion, noting that it would significantly affect the Veteran's occupation and primarily mildly affected his daily activities.  

In September 2009 the Veteran complained of shooting pain from his right hand to elbow when he grasped a tool and tightened his grip, noting that this interfered with his work as an aircraft mechanic.  In November 2009 he complained of pain in his right hand and lower arm when using his right hand to grip a tool or an object that weighed more than a pound.  He also experienced pain when striking his right little finger against an object.  In March 2010 the Veteran complained that the loss of use of his right little finger interfered with his grip strength.  

On VA examination in July 2014 the examiner reviewed the claims folder in conjunction with examining the Veteran.  The diagnoses were post-traumatic arthropathy of the fifth digit, PIP joint and right Boutonniere deformity, post-traumatic, of the fifth digit.  During the examination, the Veteran complained of pain with unexpected motion with radiating discomfort which goes back to the ulnar side of the wrist.  He described a shooting sharp sensation into the forearm.  He compensated around his small finger condition with no overall loss of function abilities.  The examiner noted that the Veteran retired as an aircraft mechanic in 2008 and has since then intermittently worked part-time.

Physical examination shows that flare-ups did not impact the function of the hand.  There was painful limitation of motion in the right little finger, however there was no gap between the thumb pad and the fingers.  There also was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion of the index finger or long finger.  The Veteran was able to perform repetitive use testing with three repetitions and there was no additional limitation of motion for any of the fingers post-test.  As for function loss, the Veteran had less and more movement than normal in his right little finger, as well as incoordination, pain on movement, and deformity.  The Veteran had pain on palpation in his right hand and had a normal right hand grip.  The examiner stated that he did not have ankylosis of the thumb and fingers.  He stated that PIP joint extension was limited to 60 degrees with pain and flexion limited to 75 degrees with pain.  The MP joint did not have painful motion and flexion was normal.  It was hyperextended by 15 degrees.  The DIP joint had normal extension but flexion caused pain at the PIP joint, which limited effort for DIP joint active flexion.  The examiner opined that due to the right little finger disability, there was no functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  (Functions of the upper extremity include grasping, manipulation, etc.)  The examiner reported that x-ray evidence shows degenerative or traumatic arthritis in the right hand, however there was no arthritis in the thumb and fingers.  He noted that the Veteran's right little finger disability impacted his ability to work to the extent that at times it caused difficulty performing essential tasks.  However, only the Veteran was able to determine the symptoms he could tolerate.  

In conclusion, the examiner stated that the Veteran reported that his fifth digit pain was reproduced when he actively, and the examiner passively, attempted motion at the fifth digit PIP joint of the right and when the examiner palpated this joint.  The discomfort also was reproduced with distal interphalangeal (DIP) joint.  The Veteran's maximum power grip was minimally weak due to pain and inhibited effort.  He had normal sensation to light touch in both hands and arms.  He had normal grip strength for his four fingers grip and excellent isolated grip using both index and middle fingers.  Isolated grip using the ring and little finger demonstrated mildly decreased strength (most likely due to pain, inhibited effort, and/or duration of effort) for the right hand along with reproduction of mild fifth digit discomfort.  There was normal strength of flexion and extension of the wrist.  There was no tenderness to right wrist structures or forearm structure.  There was a negative tinel sign at the right wrist and medial elbow.  

After applying this evidence to the applicable Diagnostic Codes, the Board finds that they provide for a compensable disability rating of 10 percent, but no higher, for the service-connected right little finger disability.  In this regard, the Board acknowledges that Diagnostic Code 5230 does not provide a compensable disability rating for limitation of motion of the little finger and there is no evidence that this disability causes limitation of motion of any other finger that may provide for a combined compensable disability rating.

As for Diagnostic Code 5227, although ankylosis was not found on the July 2014 VA examination, the criteria for ankylosis is more nearly approximated for the current appeal period as on the August 2009 VA examination the examiner provided a diagnosis of ankylosis of the right little finger at the PIP joint and the Veteran during the appeal period has complained of a weak grip and locking in his right little finger.  Unfortunately, however, Diagnostic Code 5227 does not provide for a compensable disability rating for ankylosis of the little finger.  Nor can the Board consider the right little finger disability to be consistent with amputation as throughout the appeal period there is sufficient motion in the right little finger that there remains some function of it.  Notably, the July 2014 VA examiner, after reviewing the claims folder and examining the Veteran, opined that there was no functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. Also, both the August 2009 and July 2014 VA examinations discussed above show that the Veteran's right little finger disability does not result in limitation of motion of other fingers or interference with the overall functioning of the hand such that a compensable rating may result of combining ratings for any other digits.

Significantly, however, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  Here, it is clear from the evidence that the Veteran has a joint deformity with pain and limitation of motion.  Consequently, the Board finds that a 10 percent rating (the minimum compensable rating allowable under the rating schedule) is warranted for the Veteran's deformity of the fifth finger of the right hand.  See 38 C.F.R. §§ 4.40, 4.45, & 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A higher disability rating under the schedule is not, however, warranted as there is no Diagnostic Code available that provides for even a compensable disability rating for the Veteran's disability.

The Board has considered the Veteran's statements that describe his pain and discomfort, to include his complaints of radiating pain from his right hand to the elbow, but the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or additional separate neurological ratings for his right little finger disability.  It is highly probative that on the most recent VA examination in July 2014 the examiner after reviewing the claims folder and examining the Veteran opined that he had normal sensation in his right hand and arm and that his tinel sign was negative at the right wrist and medial elbow.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher rating nor any additional separate ratings.

Finally, the Veteran has not submitted evidence of unemployability, or claimed to be unemployable.  Indeed he retired in 2008 due to age and since then has worked intermittently on a part-time basis.  Thus the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Consideration

In the April 2016 brief, the Veteran's representative requested that an extraschedular evaluation be considered.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right little finger disability.  The Board finds that the Veteran's service-connected right little finger disability is manifested by painful motion and associated functional impairment.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 10 percent rating (but no higher) for the service-connected right little finger sprain, PIP joint, with residual deformity, is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


